Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9, 12-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Pierfelice (US 2014/0005925).
Regarding claim 1, Pierfelice teaches a non-transitory machine readable medium storing a program for execution by at least one processing unit of a device, the program comprising sets of instructions for:
receiving instructions to present, for a route, a first navigation presentation on the device (Figs. 1-3 and paragraph 29 teaches a process 200 starts by allowing a user to input address information for a navigation instruction. Figs. 3-5 teaches different user interfaces displayed as a “navigation presentation” on the device);
determining that a current location of the device is distinct from the route (Fig. 2 and 4-5 teaches wherein step 220 determines that the device is presently in a location different from the start of the route);
based on the determination, generating a first navigation presentation that includes the current location and a first route location of the route (Figs. 4-5 illustrates that based on the distance being distinct from the route, a navigation interface to instruct the user to go to the particular location); and
presenting the first navigation presentation on a display of the device (Figs. 4-5 illustrates that based on the distance being distinct from the route, a navigation interface to instruct the user to go to the particular location).
Regarding claim 2, Pierfelice teaches the claimed wherein the route includes one or more route locations, and wherein the one or more route locations include a departure location for the route (Figs. 3-5, start location 120).
Regarding claim 3, Pierfelice teaches the claimed wherein the route includes one or more route locations, and wherein the program further comprises a set of instructions for maintaining a display of the first navigation presentation until [[a]] the 
Regarding claim 6, Pierfelice teaches the claimed wherein the first navigation presentation is a two-dimensional (2D) navigation presentation (Figs. 3-5).
Regarding claim 7, Pierfelice teaches the claimed wherein the first navigation presentation includes a current location indicator indicating the current location of the device, wherein the current location indicator indicates a heading for the device, and wherein the current location indicator rotates to indicate a change in the heading for the device (Fig. 5, current location indicator 128. See paragraph 37 for heading for direction to the starting location that changes with the current position of the device. Paragraph 28 also teaches a heading for the navigating device).
Regarding claim 9, Pierfelice teaches the claimed wherein the program further comprises a set of instructions for: determining that the current location of the device has changed; and in response to the determination, reorienting the first navigation presentation to maintain a view of the current location and the first route location of the route (Fig. 5 teaches current location and the navigation display screen is adjusted to maintain the current location and the first route location on the display screen).
Device claim 12 is rejected for the same reasons as discussed in medium claim 1 as claim 1 recites a mobile device. Furthermore, Pierfelice also teaches a set of processing units that executes the program stored on the medium in paragraphs 14-16 teaches various processors that executes system’s program.
Claims 13-15 are rejected for the same reasons as discussed above in claims 2-3 and 9, respectively.
Method claim 17 is rejected for the same reasons as discussed in medium claim 1 above, since the mobile device executing the program performs the method as claimed.
Claims 18-20 are rejected for the same reasons as discussed above in claims 2-3 and 9, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pierfelice (US 2014/0005925) in view of McGavran et al. (US 2014/0365113).
Regarding claim 4, Pierfelice teaches the claimed wherein the program further comprises a set of instructions for: determining that the current location of the device corresponds to the route location of the one or more locations of the route (Fig. 2, step 214 wherein the current location coincides with the route) and further teaches displaying a route guidance, but fails to teach the 3D perspective nature and therefore to teach, but McGavran teaches the claimed and in response to the determination, generating a second navigation presentation that presents a 3D perspective view of the device along 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of McGavran into Pierfelice such that when Pierfelice’s system determines that the device is at the same location of the route, to convert the display of the route to be that of a 3D perspective, because said incorporation allows for the benefit of improving the user experience by providing greater detail on information along the route (Paragraph 3).
Regarding claim 5, McGavran in the proposed combination with Pierfelice teaches the claimed wherein the first navigation presentation is a three-dimensional (3D) navigation presentation (Fig. 6, views 625 and 630). The prior motivation as discussed above is incorporated herein.
Regarding claim 8, Pierfelice fails to, however McGavran teaches the claimed wherein the program further comprises a set of instructions for presenting the current location indicator at a center of the first navigation presentation (Fig. 6, 630, the current location indicator is located at the center of the navigation presentation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of McGavran into Pierfelice such that when Pierfelice’s system also displays the current location indicator in the center of the screen because said incorporation allows for the benefit of improving the user experience by providing greater detail on current location and its surrounding along the route (Paragraph 3).
Regarding claims 10 and 16, McGavran teaches the claimed wherein the program further comprises a set of instructions for: zooming or rotating the first navigation presentation to maintain the view of the current location and the first route location of the route (Paragraph 127 at least teaches rotating the navigation screen. To maintain the current location and the route location on the screen).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of McGavran into Pierfelice such that prior to reaching the first route location, the navigation display screen can rotate or zoom based on the current location, because such an incorporation allows for the benefit of improving the user experience by providing greater detail on current location and its surrounding along the route (Paragraph 3).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pierfelice (US 2014/0005925) in view of McGavran et al. (US 2014/0365113).
Regarding claim 11, Pierfelice teaches the claimed as discussed in claim 1 above, however, while Pierfelice displays the route, fails to teach displaying points of interest and therefore fails, however Beyeler teaches the claimed wherein the program further comprises a set of instructions for: determining a point of interest that is within a threshold distance of the current location of the device; and presenting the point of interest along with the current location of the device and the first route location of the route (paragraphs 10-12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Beyeler into the system of Pierfelice such that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481